                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

                                        )
YVONNETTE DENISE ROSS,                  )
                                        )
       Plaintiff,                       )
                                        )
v.                                      )                       CIVIL NO. 3:18cv042-HEH
                                        )
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                        )
       Defendant.                       )

                                      FINAL ORDER
                (Adopting Report and Recommendation of the Magistrate Judge)

          This matter is before the Court on the Report and Recommendation of the Magistrate

Judge (R&R) entered on January 3, 2019 (ECF No. 18). The time to file objections has expired

and neither party has objected to the R&R. Having considered the matter and deeming it

otherwise proper and just to do so, it is hereby ORDERED:

          (1)    The Report and Recommendation of the Magistrate Judge (ECF No. 18) is
                 ACCEPTED and ADOPTED as the OPINION of the Court.

          (2)    Plaintiffs Motion for Summary Judgment (ECF No. 13) and Motion to Remand
                 (ECF No. 14) are DENIED.

          (3)    Defendant's Motion for Summary Judgment (ECF No. 16) is GRANTED.

          (4)    The decision of the Commissioner is AFFIRMED.

          Let the Clerk of the Court send a copy of this Final Order to Plaintiff and all counsel of

record.

          It is so ORDERED.

Richmond, Virginia

Date: :c_.".1.'2.• �o 1'i                             Henry E. Hudson•
                                                      Senior United States District Judge
